         Case 1:20-cv-09840-GHW Document 47 Filed 03/25/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                       USDC SDNY
                                                                    DOCUMENT
 PETER RODRIGUEZ,                                                   ELECTRONICALLY FILED
                                                                    DOC #:
                                   Plaintiff,                       DATE FILED: 3/25/2021

                       -against-
                                                                    20-CV-9840 (GHW)
 CITY OF NEW YORK, E.S.U. CAPTAIN
 MOISE #1451, CAPTAIN GIBSON, E.S.U.                                      ORDER
 OFFICER WILLIAMS #1475, E.S.U. OFFICER
 GALVEZVSKIY #8957, CORRECTION
 OFFICER FERRERO #1805,

                                   Defendants.

GREGORY H. WOODS, United States District Judge:

       On March 25, 2021, Mr. Rodriguez contacted the Court and reported that one of the

defendants in this action has been threatening him. The Court will hold a teleconference to discuss

these allegations on March 26, 2021 at 9:00 a.m.

       IT IS ORDERED that the Warden or other official in charge of the Manhattan Detention

Complex produce Peter Rodriguez, NYSID No. 09839298P and B&C No. 3491603090, on March

26, 2021, no later than 9:00 a.m., to a suitable location within the Manhattan Detention Complex

that is equipped with a telephone, for the purpose of participating by telephone in a conference with

the Court and defense counsel. If this time and date presents an inconvenience, the Warden or the

Warden’s designee should promptly inform Chambers by calling the Courtroom Deputy at (212)

805-0296.

       Defense counsel must: (1) send this order to the Warden immediately; (2) contact the

correctional facility identified above to determine the telephone number at which the plaintiff will be

reachable at the time and date of the conference; and (3) telephone the Court with the plaintiff on

the line at the time and date of the conference. The parties are directed to use the Court’s
         Case 1:20-cv-09840-GHW Document 47 Filed 03/25/21 Page 2 of 2



designated conference line at (888) 557-8511, and enter Access Code 747-0200, followed by the

pound (#) key.

       The Clerk of Court is further directed to mail a copy of this order to Plaintiff.

       SO ORDERED.

Dated: March 25, 2021
New York, New York

                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                  2
